DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 12/1/2021, the following has occurred: Claims 1, 4 – 10, 12, 13, 15, and 16 have been amended; Claim 3 has been canceled; Claims 17 and 18 have been added.
Claims 2 and 14 have been previously canceled.
Claims 1, 4 – 13, and 15 – 18 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4 – 13, and 15 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 and 16) and machine (claims 1 and 3 – 13) which recite steps of
Independent claims 1, 13, 15, and 16 – 18
acquire history information representing a history of a plurality of interventions provided to a subject;
classify the plurality of interventions included in the history information into a plurality of classes respectively defined by a plurality of units used in evaluating effects of the plurality of interventions;
group a series of interventions included in the history information, based on temporal continuity of the series of interventions, for each of the plurality of classes;
derive a start time and an end time of the series of interventions, for each of the plurality of classes; and
display information representing the start time and the end time of the series of interventions, for each same class of the plurality of classes.
These steps of claims 1, 4 – 13, and 15 – 18, as drafted, under the broadest reasonable interpretation, includes organizing human activity.
The Specification states that the invention, as a whole, is directed to
 Page 1: FIELD	Embodiments described herein relate generally to a medical information processing apparatus and a medical information processing method.
Page 6: 	The overall configuration of the medical information processing apparatus 100 according to the embodiment is as explained above. With such a configuration, the medical information processing apparatus 100 according to the embodiment has a function for presenting information for allowing the effects of interventions to be evaluated more appropriately.
allowing the effects of an intervention to be evaluated more appropriately.
The as disclosed invention is not a technical improvement and is not a technological improvement.  Rather, it represents the application of the abstract idea to technology and having the improvements achieved by that application.
The claimed invention ends with a value or classification. That classification may have potential usage in a later step but does not have any claimed practical application. The classification represents an idea with a potential usage.
Dependent claims recite additional subject matter, which further narrows or defines the abstract idea embodied in the claims (such as claim 4 – 12, reciting particular aspects of how integration may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing circuitry configure to amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 42, “The processor in the embodiment is not limited to the configuration in which each processor is configured as one piece of circuitry, but one processor may be configured as a combination of a plurality of independent pieces of circuitry, and caused to implement the functions.”, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquire or register amounts to mere data gathering, recitation of classify or classification amounts to selecting a particular data source or type of data to be manipulated, recitation of integrate or display  amounts to insignificant application, see MPEP 2106.05(g))
Additional Elements
medical information processing apparatus – Page 5: The medical information processing apparatus 100 acquires the diagnosis data from the electronic medical record archiving apparatus 300 over the network 200, and performs various information processing us ng the acquired diagnosis data. For example, the medical information processing apparatus 100 is implemented as a computer device such as a workstation.
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4 – 12, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 4 – 13, and 15 – 18; acquire and register, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); classify and integrate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4 – 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, integrate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
It should be emphasized here that the Examiner reviewed the disclosure and imagined amending figures 13 and 18 into the disclosed but not claimed invention.  The Examiner notes that even if these are amended in, the invention would still be the steps of read in data, processes the data read in, and output the results of reading in and processing the data. The outputted information is still just information with a potential usage.  There is no disclosed practical application of the displayed data.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 – 13, 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view of Ober et al., U.S. Pre-Grant Publication 2007/ 0185739.
As per claim 1,
Dang teaches a medical information processing apparatus comprising processing circuitry configured to:
The Examiner notes the difference between a functional value and a descriptive value.  A functional value is a number that cause a system to change. For example, in the Diamond v. Diehr case, the number caused the system to open the rubber curing system.  A descriptive number contrasts with a functional number in that the number is not used in a later process.  One number is larger than another number is a description of the number.  Another description is that the number represents a particular item such as a zip/ postal code or the instant classification scheme.
It could be argued that the “evaluating the effects of interventions” is a functional result.  The problem is that the Specification does not detail how this occurs. Functionally, it does not occur within the specification but only could occur later. Even if it did occur, ETGs have historically been used for that very purpose as stated within “Symmetry Episodes Treatment Groups” and comparing different episodes of care. 
acquire history information representing a history of a plurality of interventions provided to a subject (paragraph 90, read in records. Specification, page 7, begins with, “An "intervention" is an action performed to a subject by a health care worker such as a physician or an engineer, for the purpose of a medical treatment or a research, and is an action that can be controlled by the health care worker.” The Applicant does not limit what “an action” could be.  Examples are provided however those are merely examples.);
classify the plurality of interventions included in the history information (paragraph 127 Grouping of Surgery Records to ETGs – It should be noted that the Specification does not specify how the master id is classified. There is something called a “classifying function” in PGPUB paragraph 71 however, the function itself is not disclosed.  The Examiner notes that figures 8 and 9 describe the output but not how this was achieved.  There is no current written description rejection because the specific functionality is not claimed.)
into a plurality of classes respectively defined by a plurality of units (paragraph 128 – CPT-ETG table – The Specification does not define or limit what either “classes” or “unit” are. paragraph 129 CPTs are standard treatment codes)
used in evaluating effects of the plurality of interventions (paragraph 157, “facilitate correlation of the episode event, e.g., office visit, with the resulting diagnosis” – The Specification describes “used in evaluating” as a mental task performed by the operator.  In page 28, 29, “By contrast to such a conventional technology, according to the embodiment described above, because information representing interventions is displayed in the units used in evaluating the effects of interventions, the operator can evaluate the effects of an intervention more appropriately.”  Therefore, the units represent a number with an intended use.);
determine temporal continuity of the plurality of interventions for each of the classified units (figure 10 and related paragraphs 62 and 157 – 162 a timeline with ETG’s as explained in paragraphs 158 – 162 – The Examiner notes that the specification does not disclose “determine temporal continuity of the plurality of interventions” and further does not disclose “thereby identify the series of interventions for each of the classified units.” The Examiner believes that these limitations are broad enough to include known technology and therefore no 35 U.S. C §112(a) rejection is required.) and
 thereby identify the series of interventions for each of the classified units (paragraph 161 – seventh office visit); and
group a series of interventions included in the history information, based on temporal continuity of the series of interventions, for each of the plurality of classes (paragraph 81, grouping algorithm figure 10 and related paragraphs 62 and 157 – 162 a timeline with ETG’s as explained in paragraphs 158 – 162  Regarding “series of interventions,” it should be noted that the Specification does not limit what this is.  The definition of intervention, PGPUB 48,   An ETG might have multiple “interventions” as explained in paragraph 88 assigns patient medical claims to ETGs based one or more cluster of services related to the same episode, – The Examiner reminds the Applicant that the claims are read in light of the Specification but the Specification is not read into the claims.  This limitation ends at figure 1/ PGPUB paragraph 105 and does not include the information from figure 13.);
obtain a start and an end of the series of interventions (paragraph 72 Date of Service or DOS ); and
display information representing the start time and the end time of the series of interventions, for each same class of the plurality of classes (paragraphs 101, 102 Episode Treatment Group and paragraph 155, display and figure 10 item 90[a-f] paragraphs 161, 161 – The Examiner notes that the claim does not require displaying the units and only requires that they are used).
Dang does not explicitly teach the apparatus 
derive a start time and an end time of the series of interventions, for each of the plurality of classes; and
However, Ober further teaches the apparatus
derive a start time and an end time of the series of interventions, for each of the plurality of classes (paragraph 54 Process Algorithm –The Specification describes the determination from figure 14 as a change in master ID – This is relevant, as noted above, because the Specification does not provide support for creating a Master-ID and specifically to know when it should change.); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang. One of ordinary skill in the art at the time of the invention would have added these features into Dang with the motivation to monitor at least one event that occurs during at least a first step of the patient-specific care protocol (Ober, Abstract).

As per claim 8, Dang in view of Ober teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of classes, display the classes in a visually distinguishable manner (figure 10 – where what is meant by “visually distinguishable manner” is not defined).
As per claim 9, Dang in view of Ober teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to the series of the interventions, in a manner mapped to the information representing the start time and the end time of the series of interventions (figure 10 where 71 and 75 are timelines – “corresponding to” is a descriptive relationship that does not bound the required displayed information – How does it correspond?).
As per claim 10, Dang in view of Ober teaches the apparatus of claim 9 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to a time range matching a duration series of the interventions (figure 10, time line with ETG).
As per claim 11, Dang in view of Ober teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the plurality of interventions include at least one of a medication, a meal, a rehabilitation, a surgical operation, an interventional radiology (IVR), and a radiotherapy treatment (figure 10).
As per claim 12, Dang in view of Ober teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the plurality of classes include at least one of an order for a medicine, provisioning of a medicine, a name of a medicine, an efficacy of a medicine, a dosage of a medicine, a method of medication, an instructor of the corresponding intervention, and a provider of the corresponding intervention (paragraphs 150 – 156 prescription drug).
As per claim 13,
Dang in view of Ober teaches a medical information processing apparatus comprising processing circuitry as described above in claim 1.
As per claim 15,
Dang in view of Ober teaches a medical information processing method as described above in claim 1.
As per claim 16,
Dang in view of Ober teaches a medical information processing method as described above in claim 1.
As per claim 17,
Dang in view of Ober teaches a medical information processing apparatus comprising processing circuitry as described above in claim 1.
As per claim 18,
Dang in view of Ober teaches medical information processing apparatus comprising processing circuitry as described above in claim 1.
Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view of Ober et al., U.S. Pre-Grant Publication 2007/ 0185739, as applied to claim 1 above, and further in view Reiner, U.S. Pre-Grant Publication 2014/ 0324469.
As per claim 4, Dang in view of Ober teaches the apparatus of claim 1 as described above.
Dang in view of Ober do not explicitly teach however, Reiner further teaches the apparatus wherein the processing circuitry is further configured to change display of the information representing the start time and the end time of the series of interventions, based on a condition designated by an operator (paragraph 123, ability to modify the degree of data granularity in accordance with context and user specificity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang in view of Ober. One of ordinary skill in the art at the time of the invention would have added these features into Dang in view of Ober with the motivation to reduce a perceived negative impact due to excessive (and unnecessary) data and/ or additional time requirements (for distinguishing between relevant and irrelevant data). (Reiner, paragraph 123).
As per claim 5 and 6, Dang in view of Ober teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to change the display of the information so that granularity related to
size of the class changes.
a duration of the interventions changes.
(paragraph 123 – the “related to” refers to the intended use of the switching granularity)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang in view of Ober for the reasons as described above.
As per claim 7, Dang in view of Ober teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of classes, change the display of the information so that classes designated by an operator from among the plurality of classes are grouped into one class (paragraph 123).
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
The Applicant states, “Accordingly, reconsideration and withdrawal of the §101 rejection is believed to be in order and is respectfully requested.” The Applicant’s invention is considered an abstract idea focused upon organizing human activity.  The human activity is monitoring patients and the charting.  This abstract idea is then performed with the aid of a computer. Applying the abstract idea to a computer provides all the benefits of applying the abstract idea. There is no practical application. There is no improvement to technology or technological area.
The human activity of the instant invention is described in the “Background.” Specifically, 
Recently, the types and the number of pieces of diagnosis data acquired in everyday practice have increased due to the advancement in medical technologies, and ways in which physicians make diagnoses or determine treatment plans by referring to the diagnosis data have also become complex. Therefore, there has been a demand for a system on which various types of diagnosis data required for a physician to make a diagnosis or to make a treatment plan are displayed in the temporal order in one screen.
The invention is not directed toward an improved display. The invention is directed to displaying information better.
The Examiner has no suggestions to overcome this §101 rejection. The Applicant’s invention is directed to reading in data, performing a process on the read in data, outputting the results of reading in and processing the data. If the data is displayed on a monitor that is placed in a closet then the information has a potential usage. Only if and only when someone reviews the data and acts upon it does something occur.  Therefore, the outputted data is like a report with graphics.
The Applicant states, “The Office Action cites para. [0050] of Frohliger in the rejection of Claim 3 as teaching to "derive start time and end time of a series of interventions included in the history information based on a classification result."” The Examiner has replaced the Frohliger reference with the Ober reference. Further arguments regarding Frohliger are considered moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pre-Grant Publication 2014/ 0092095 Higgins et al., Teaches a system for displaying time-based events on a time line is described. 
U.S. Pre-Grant Publication 2013/ 0317836 Wons et al., Teaches receiving data indicative of an actual time value associated with a care event and identify an expected time value associated with the care event. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626